Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	The amendment dated 19 April 2021, in which claims 2, 3, 8, 18 have been amended, claims 1, 4-7, have been cancelled, and new claims 21, 22 have been added, is acknowledged.
 	Claims 2-3, 8-22 are pending in the instant application.
 	Claim 3, 9, 11-14 and 19-20 are withdrawn, as being drawn to a non-elected invention or to a non-elected species.
 	Claims 2, 8, 10, 15-18, 21, 22 are being examined herewith. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 August 2021 is acknowledged and considered.
Response to arguments of 17 August 2021
In view of Applicant’s amendment of 17 August 2021, all the rejections to claims 1, 4-7 are herein withdrawn. Claims 1, 4-7 have been cancelled.
In view of Applicant’s amendment of 17 August 2021, the objection to claims 3, 5, 7, 9, 11-14 and 19-20, is herein withdrawn. The status identifiers have been corrected.
In view of Applicant’s amendment of 17 August 2021, the objection to claims 1, 2, 4, 6 is herein withdrawn. The claim language has been clarified.
The Declaration under 37 C.F.R. 1.132, signed by Dr. Rama Natarajan, co-inventor, submitted on 17 August 2021, has been considered.


Dr. Natarajan submits additional research data (Exhibit B, point 9, Declaration), showing expression of inflammatory genes after treatment with and without C1; these data are relevant to the currently claimed treatment of diabetes because inflammation is a key feature of diabetes, including type 1 and type 2 diabetes. These results show that compound C1 treatment can reverse key dysregulated genes/pathways induced by HG in monocytes.
Dr. Natarajan submits additional research data (Exhibit C, points 10-11, Declaration), showing that compound C1 can protect mice in vivo from the development of diabetes (hyperglycemia) in a mouse model of type 2 diabetes (mice injected with multiple low dose streptozotocin, STZ). Compound C1 clearly reduces the development of diabetes/hyperglycemia in the treated mice (Panels A and B); C1 increases body weight and plasma insulin levels (Panels C and D); C1 has antidiabetic properties (Panel E), and its anti-diabetic protective effect is accompanied by increases in pancreatic islet numbers, and insulin levels in the islets (Panels F, G, and H). 
Dr. Natarajan submits additional research data (Exhibit D, points 12-13, Declaration), showing additional in vivo data in mice. STZ mice treated with compound C1 did not develop any further increases in blood glucose and levels started going down (Panels A, B, and D), unlike vehicle treated STZ mice which showed increase in glucose levels; further, increases in plasma 
Dr. Natarajan states (point 14, Declaration) that Li et al. and Ovalle et al. provide support that targeting the TXNIP- regulated signaling pathway is a validated approach to treating diabetes. Further, the data presented in EXHIBITs A to D provide compelling scientific evidence that compound C1 is potential novel drug for diabetes treatment and prevention.
 	In view of Applicant’s amendment of 17 August 2021, and in view of the data in the Declaration under 37 C.F.R. 1.132, submitted on 17 August 2021, the rejection of claims 1-2, 4, 6, 8, 10, 15-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed treatment of a TXNIP-TRX complex- 2associated disease with a compound of formula (I), and scope of enablement for the claimed treatment of a metabolic disorder, 2cardiovascular disease, or inflammatory disease, by administering to a 3subject in need thereof an effective amount of a compound of formula (I), is herein withdrawn. Applicant has cancelled claim 1. Applicant has amended claim 2 to recite a method of treating diabetes with a compound of formula (I).
 	On 17 August 2021, Applicant has amended claim 2 to recite a compound of formula (I) wherein W1 is N; W2 is CH; L3 is substituted or unsubstituted alkylene. In response to the rejection of claims 1-2, 4, 6, 8, 10, 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, Applicant argues (Remarks of 17 August 2021, page 17, last three paragraphs) that the data in the Specification provide sufficient descriptive support for practicing the method as instantly claimed.
 	In response, the examiner notes that the claims, as amended, encompass tens of thousands of compounds of formula (I) due to the structural variations in substituents L3 (substituted 
    PNG
    media_image1.png
    418
    610
    media_image1.png
    Greyscale
.
 	The examiner notes that Applicant’s Specification teaches (Fig. 1B) that, out of 263,000 compounds tested, 40 hits were selected, and 34 compounds were tested (Figure 13) in an assay measuring the effect of said compounds on TXNIP mRNA expression in THP1 cells. The examiner notes that only compound A31 and compound C1 (two compounds out of the 34 disclosed, both having W1 is N, W2 is CH) effect a significant reduction in TXNIP mRNA levels in THP1 cells (compared to DMSO control). 
Further, out of the 34 compounds tested, the five compounds below are encompassed by the genus of compounds of formula (I) of the instant claims.


    PNG
    media_image2.png
    158
    207
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    202
    298
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    181
    635
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    159
    243
    media_image5.png
    Greyscale

	The fact that, out of 263,000 compounds, very few compounds are active, points to the unpredictability in the art. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Applicant has disclosed the effects of one compound of formula (I), namely compound C1

    PNG
    media_image6.png
    108
    155
    media_image6.png
    Greyscale
, in a number of cell-based assays (Specification), and in vivo in an animal model of disease (Declaration of 17 August 2021).
The examiner maintains that the claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, especially with respect to the very large number of possible substituents, in compounds of formula (I). The specification does not provide sufficient descriptive support for practicing the claimed method with the myriad of compounds embraced by formula (I) with respect to all possible substituents L3 and R6.
For this reason, the rejection of claims 1-2, 4, 6, 8, 10, 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, is herein maintained, and a modified rejection is made below, based on Applicant’s amendment of 17 August 2021.

In view of Applicant’s amendment of 17 August 2021, the rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has corrected the language of claim 8.
Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 8, 10, 16-18, 21, 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventors, at the time the application was filed, had possession of the claimed invention. See MPEP 2163. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filling date of the application, of the specific subject matter claimed by him. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
Claim 2 is drawn to a method of treating diabetes, said method comprising administering to a 3subject in need thereof an effective amount of a compound of formula (I). 
 	Thus, claims 2, 8, 10, 16-18, 21, 22, taken together with the specification, imply that any compound of instant formula (I) 
    PNG
    media_image7.png
    130
    207
    media_image7.png
    Greyscale
can treat diabetes in a subject in need thereof.
The compounds of formula (I) used in the method of claims 2, 8, 10, 16-18, 21, 22 encompass hundreds of thousands of compounds, wherein in the core ring W1 is N; W2 is CH; 3, defined as any substituted or unsubstituted alkylene, where possible substituents (see R3 in claim 3) include, for example, broadly claimed any substituted or unsubstituted 2 to 8 membered heteroalkyl, to R6 which include
    PNG
    media_image1.png
    418
    610
    media_image1.png
    Greyscale
.
Thus, there is one core ring structure, having tens of thousands of possible substituents as combinations of L3 and R6, including any alkylene or any heteroalkylene substituted with any substituted or unsubstituted alkyl, substituted or unsubstituted heteroalkyl, any substituted or unsubstituted cycloalkyl, any substituted or unsubstituted heterocycloalkyl, any substituted or unsubstituted aryl, or any substituted or unsubstituted heteroaryl. 
 	The Specification has disclosed 34 specific compounds of formula (I) (Table 1, [0601]), compound C1 and compounds A1-A33, all having the following common structural feature when W1 is N, W2 is CH; alternatively, W1 and W2 are selected from CH or CR1. Out of the 34 1 is N, W2 is CH).
The Specification provides guidance (Figure 13) for compounds A1-A33 and for compound C1 (structures in Table 1, [0601]) being tested in an assay measuring the effect of said compounds on TXNIP mRNA expression in THP1 cells. The examiner notes that only compound A31 and compound C1 (two compounds out of the 34 disclosed, both having W1 is N, W2 is CH) effect a significant reduction in TXNIP mRNA levels in THP1 cells (compared to DMSO control).
 	The specification has provided guidance for the biological activity of one compound of formula (I), namely compound C1
    PNG
    media_image6.png
    108
    155
    media_image6.png
    Greyscale
, in a number of cell-based assays:
compound C1 is shown (Figure 8) to reduce high glucose (HG)-induced expression of TNF in THP1 cells; compound C1 has been shown (Figure 9A) to inhibit TXNIP mRNA expression in THP1 cells; compound C1 inhibits TNF- mRNA expression in THP1 cells (Figure 9B); compound C1 inhibits TXNIP mRNA expression in murine RAW cells (Figure 10A); compound C1 inhibits TNF- mRNA expression in murine RAW macrophages (Figure 10B); compound C1 decreases TXNIP but not TNF-mRNA levels in MIN6 cells (Figure 11); compound C1 decreases TXNIP and TNF- mRNA expression in human pancreas cells (Figure 12); compound C1 at 5M inhibits TXNIP-TRX interaction in THP1 cells (Figure 14); compound C1 reduces (at 5M and 10 M, but not at 1.25 M, or at 2.5 M) TXNIP mRNA expression in human islets/human pancreas cells (Figure 18).
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that ensure that the inventor had possession, as of the filing date of the 
Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See Enzo Biochem, 323 F.3d 956, 966, 63 USPQ2d 1609, 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997). 
Applicant has disclosed the effects of one compound of formula (I), namely compound C1

    PNG
    media_image6.png
    108
    155
    media_image6.png
    Greyscale
, in a number of cell-based assays.
The claims lack in written description because the specification lacks sufficient variety of species to reflect this variance in the genus, especially with respect to the very large number of possible substituents, in compounds of formula (I). The specification does not provide sufficient descriptive support for practicing the claimed method with the myriad of compounds embraced by formula (I).
There are tens of thousands of possible combinations of elements L3, R6 embraced by formula (I). Considering the lack of guidance provided in the specification, especially related to all the possible substituents L3-R6 in compounds of formula (I), one of ordinary skill in the art 

Conclusion
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 2, 8, 10, 16-18, 21, 22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA NEAGU/Primary Examiner, Art Unit 1627